



Exhibit 10.3




Officer


FINISAR CORPORATION
RESTRICTED STOCK UNIT ISSUANCE AGREEMENT


RECITALS


A.    The Board has adopted the Plan for the purpose of attracting and retaining
the services of selected employees who provide services to a Participating
Company.
B.    The Participant is to render valuable services to a Participating Company
and the Board has approved the award of restricted stock units to the
Participant pursuant to this Agreement.
C.    All capitalized terms in this Agreement shall have the meaning assigned to
them in the attached Appendix A.
NOW, THEREFORE, it is hereby agreed as follows:
1.Grant of Restricted Stock Units. The Company hereby awards to the Participant,
as of the Award Date, an award (the “Award”) of restricted stock units under the
Plan. Each restricted stock unit represents the right to receive one share of
Common Stock on the vesting date of that unit. The number of shares of Common
Stock subject to the awarded restricted stock units (the “Shares”) and the
applicable vesting schedule for the restricted stock units and the underlying
shares shall be as set forth in the “Restricted Stock: Vesting Details” linked
to the restricted stock unit grant number for the Award in the Participant’s
portfolio provided on the E-Trade Stock Plan Services website. The remaining
terms and conditions governing the Award shall be as set forth in this
Agreement.
2.Issuance Dates. Each Share in which the Participant vests in accordance with
the specified vesting schedule shall be issued on the date (the “Issuance Date”)
on which that Share so vests or as soon thereafter as administratively
practicable, but in no event later than the close of the calendar year in which
such vesting date occurs or (if later) the fifteenth day of the third calendar
month following such vesting date. The issuance of the Shares shall be subject
to the Company’s collection of any applicable Withholding Taxes in accordance
the procedures set forth in Paragraph 7 of this Agreement.
3.Limited Transferability. Prior to actual receipt of the Shares which vest and
become issuable hereunder, the Participant may not transfer any interest in the
Award or the underlying Shares. Any Shares which vest hereunder but which
otherwise remain unissued at the time of the Participant’s death may be
transferred pursuant to the provisions of the Participant’s will or the laws of
descent and distribution.
4.Cessation of Service. Should the Participant cease Service for any reason
prior to vesting in one or more Shares subject to this Award, then the Award
will be immediately cancelled with respect to those unvested Shares, and the
number of restricted stock units will be reduced accordingly. The Participant
shall thereupon cease to have any right or entitlement to receive any Shares
under those cancelled units.
5.Change in Control.
(a)Any restricted stock units subject to this Award at the time of a Change in
Control may be assumed by the surviving, continuing, successor or purchasing
corporation or parent thereof (the “Acquiring Corporation”) or substituted with
a substantially equivalent award for the Acquiring Corporation’s stock. In the
event the restricted stock units are not to be so assumed or substituted, then
the Participant shall fully vest in the Award immediately prior to the effective
date of the Change in Control.





--------------------------------------------------------------------------------





The Shares subject to those vested units will be issued on the Issuance Date
triggered by the Change in Control, subject to the Company’s collection of any
applicable Withholding Taxes pursuant to the provisions of Paragraph 6 of this
Agreement.
(b)In the event this Award is assumed, the restricted stock units subject to the
Award shall be adjusted immediately after the consummation of the Change in
Control so as to apply to the number and class of securities into which the
Shares subject to those units immediately prior to the Change in Control would
have been converted in consummation of that Change in Control had those Shares
actually been issued and outstanding at that time.
(c)This Agreement shall not in any way affect the right of the Company to
adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.
6.Adjustment in Shares. In the event of any stock dividend, stock split, reverse
stock split, recapitalization, combination, reclassification, or other similar
change in the capital structure of the Company, appropriate adjustments shall be
made to the total number and/or class of securities issuable pursuant to this
Award. The adjustments shall be made by the Board in such manner as the Board
deems appropriate and such adjustments shall be final, binding and conclusive.
7.Issuance of Shares of Common Stock.
(a)On the Issuance Date or as soon thereafter as practicable, the Company shall
issue to or on behalf of the Participant a certificate (which may be in
electronic form) for the number of shares of Common Stock underlying the
restricted stock units which vest under the Award on such date, subject,
however, to the Company’s collection of any applicable Withholding Taxes.
(b)The Company shall collect any Withholding Taxes required to be withheld with
respect to the issuance of the vested Shares hereunder through an automatic
Share withholding procedure pursuant to which the Company will withhold, at the
time of such issuance, a portion of the Shares with a Fair Market Value
(measured as of the vesting date) equal to the amount of those taxes determined
based on the Participant’s marginal tax rate (the “Share Withholding Method”).
(c)Should any Shares be issued at a time when the Share Withholding Method is
not available, then the Withholding Taxes shall be collected from the proceeds
of a next-day sale of a portion of the Shares effected by the Company's
designated broker; the Participant's acceptance of the Award shall constitute
the Participant's authorization to the broker to effect such sale. This
Agreement shall be deemed to be a 10b5-1 plan under the Exchange Act.
(d)In no event will any fractional shares be issued.
(e)The holder of this Award shall not have any stockholder rights, including
voting or dividend rights, with respect to the Shares subject to the Award until
the Participant becomes the record holder of those Shares following their actual
issuance after the satisfaction of the applicable Withholding Taxes.
8.Compliance with Laws and Regulations.
(a)The issuance of shares of Common Stock pursuant to the Award shall be subject
to compliance by the Company and the Participant with all applicable
requirements of law relating thereto and with all applicable regulations of any
stock exchange (or the Nasdaq Stock Market, if applicable) on which the Common
Stock may be listed for trading at the time of such issuance.
(b)The inability of the Company to obtain approval from any regulatory body
having authority deemed by the Company to be necessary to the lawful issuance of
any Common Stock hereby shall relieve the Company of any liability with respect
to the non-issuance of the Common Stock as to which such approval shall not have
been obtained. The Company, however, shall use its best efforts to obtain all
such approvals.
9.Successors and Assigns. Except to the extent otherwise provided in this
Agreement, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the Company and its





--------------------------------------------------------------------------------





successors and assigns and the Participant, the Participant’s assigns, the legal
representatives, heirs and legatees of the Participant’s estate and any
beneficiaries of the Award designated by the Participant.
10.Notices. Any notice required to be given or delivered to the Company under
the terms of this Agreement shall be in writing and addressed to the Company at
its principal corporate offices. Any notice required to be given or delivered to
the Participant shall be in writing and addressed to the Participant at the
address indicated below Participant’s signature line on this Agreement. All
notices shall be deemed effective upon personal delivery or upon deposit in the
U.S. mail, postage prepaid and properly addressed to the party to be notified.
11.Construction. This Agreement and the Award evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the terms of the Plan. All decisions of the Board with respect to any question
or issue arising under the Plan or this Agreement shall be conclusive and
binding on all persons having an interest in the Award.
12.Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of California without
resort to that State’s conflict-of-laws rules.
13.Employment at Will. Except as may otherwise be set forth in the Participant’s
employment agreement, nothing in this Agreement or in the Plan shall confer upon
the Participant any right to continue in service for any period of specific
duration or interfere with or otherwise restrict in any way the rights of the
Company (or any Parent Corporation or Subsidiary Corporation employing or
retaining the Participant) or of the Participant, which rights are hereby
expressly reserved by each, to terminate the Participant’s service at any time
for any reason, with or without cause.


IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first indicated above.
FINISAR CORPORATION
By:
/s/ Kurt Adzema
Title:
Executive Vice President, Finance and Chief Financial Officer














--------------------------------------------------------------------------------





APPENDIX A


DEFINITIONS
The following definitions shall be in effect under the Agreement:
A.Agreement shall mean this Restricted Stock Unit Issuance Agreement.
B.Award shall mean the award of restricted stock units made to the Participant
pursuant to the terms of the Agreement.
C.Award Date shall mean the date the restricted stock units are awarded to the
Participant pursuant to the Agreement and shall be the date indicated in
Paragraph 1 of the Agreement.
D.Board shall mean the Company’s Board of Directors and any committee of the
Board appointed to administer the Plan.
E.Change in Control shall mean an Ownership Change Event or a series of related
Ownership Change Events (collectively, a “Transaction”) wherein the stockholders
of the Company immediately before the Transaction do not retain immediately
after the Transaction, in substantially the same proportions as their ownership
of shares of the Company’s voting stock immediately before the Transaction,
direct or indirect beneficial ownership of more than fifty percent (50%) of the
total combined voting power of the outstanding voting securities of the Company
or, in the case of a sale, exchange or transfer of all or substantially all of
the assets of the Company, the corporation or other business entity to which the
assets of the Company were transferred (the “Transferee”), as the case may be.
For purposes of the preceding sentence, indirect beneficial ownership shall
include, without limitation, an interest resulting from ownership of the voting
securities of one or more corporations or other business entities which, as a
result of the Transaction, own the Company or the Transferee, as the case may
be, either directly or through one or more subsidiary corporations or other
business entities. The Board shall have the right to determine whether multiple
sales or exchanges of the voting securities of the Company or multiple Ownership
Change Events are related, and its determination shall be final, binding and
conclusive.
F.Code shall mean the Internal Revenue Code of 1986, as amended.
G.Common Stock shall mean shares of the Company’s common stock.
H.Company shall mean Finisar Corporation, a Delaware corporation, and any
successor corporation.
I.Consultant shall mean a person engaged to provide consulting or advisory
services (other than as an Employee or a Director) to a Participating Company,
provided that the identity of such person, the nature of such services or the
entity to which such services are provided would not preclude the Company from
offering or selling securities to such person pursuant to the Plan in reliance
on registration on a Form S-8 Registration Statement under the Securities
Exchange Act of 1934.
J.Director shall mean a member of the Board or of the board of directors of any
other Participating Company.
K.Employee shall mean any person treated as an employee (including an officer or
a Director who is also treated as an employee) in the records of a Participating
Company; provided, however, that neither service as a Director nor payment of a
director’s fee shall be sufficient to constitute employment for purposes of the
Plan.
L.Exchange Act shall mean the Securities Exchange Act of 1934, as amended.





--------------------------------------------------------------------------------





M.Fair Market Value per share of Common Stock, as of any date, shall mean the
value of a share of Common Stock as determined by the Board, in its discretion,
or by the Company, in its discretion, if such determination is expressly
allocated to the Company herein, subject to the following:
(i)If, on such date, the Common Stock is listed on a national or regional
securities exchange or market system, the Fair Market Value of a share of Common
Stock shall be the closing price of a share of Common Stock (or the mean of the
closing bid and asked prices of a share of Common Stock if the Common Stock is
so quoted instead) as quoted on the Nasdaq National Market, the Nasdaq SmallCap
Market or such other national or regional securities exchange or market system
constituting the primary market for the Common Stock, as reported in the Wall
Street Journal or such other source as the Company deems reliable. If the
relevant date does not fall on which the Common Stock has traded on such
securities exchange or market system, the date on which the Fair Market Value
shall be established shall be the last day on which the Common Stock was so
traded prior to the relevant date, or such other appropriate day as shall be
determined by the Board, in its discretion.
(ii)If, on such date, the Common Stock is not listed on a national or regional
securities exchange or market system, the Fair Market Value of a share of Common
Stock shall be as determined by the Board in good faith without regard to any
restriction other than a restriction which, by its terms, will never lapse.
N.Ownership Change Event shall be deemed to have occurred if any of the
following occurs with respect to the Company: (i) the direct or indirect sale or
exchange in a single or series of related transactions by the stockholders of
the Company of more than fifty percent (50%) of the voting stock of the Company;
(ii) a merger or consolidation in which the Company is a party; (iii) the sale,
exchange, or transfer of all or substantially all of the assets of the Company;
or (iv) a liquidation or dissolution of the Company.
O.Parent Corporation shall mean any present or future “parent corporation” of
the Company as defined in Section 424(e) of the Code.
P.Participant shall mean the person to whom the Award is made pursuant to the
Agreement.
Q.Participating Company shall mean the Company or any Parent Corporation or
Subsidiary Corporation.
R.Participating Company Group shall mean, at any point in time, all corporations
collectively which are then Participating Companies.
S.Plan shall mean the Company’s 2005 Stock Incentive Plan.
T.Service shall mean the Participant’s employment or service with the
Participating Company Group, whether in the capacity of an Employee, a Director
or a Consultant. The Participant’s Service shall not be deemed to have
terminated merely because of a change in the capacity in which the Participant
renders Service to the Participating Company Group or a change in the
Participating Company for which the Participant renders such Service, provided
that there is no interruption or termination of the Participant’s Service.
Furthermore, the Participant’s Service with the Participating Company Group
shall not be deemed to have terminated if the Participant takes any military
leave, sick leave, or other bona fide leave of absence approved by the Company.
Notwithstanding the foregoing, unless otherwise designated by the Company or
required by law, a leave of absence shall not be treated as Service for purposes
of determining the Participant’s vested Shares. The Participant’s Service shall
be deemed to have terminated either upon an actual termination of Service or
upon the corporation for which the Participant performs Service ceasing to be a
Participating Company. Subject to the foregoing, the Company, in its discretion,
shall determine whether the Participant’s Service has terminated and the
effective date of such termination.





--------------------------------------------------------------------------------





U.Subsidiary Corporation shall mean any present or future “subsidiary
corporation” of the Company as defined in Section 424(f) of the Code.
V.Withholding Taxes shall mean the Federal, state and local income and
employment taxes required to be withheld by the Company in connection with the
issuance of the shares of Common Stock under the Award.





